Exhibit 10.3

 

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this “Agreement”) dated as of December 19, 2014, by and
between MOBIQUITY TECHNOLOGIES, INC., a New York corporation (the “Company”)
having an office at 600 Old Country Road, Suite 541, Garden City, NY 11530 and
Paul Bauersfeld (“Bauersfeld”) having an address at 90 Fox Meadow Road,
Scarsdale, NY 10583.

 

W I T N E S S E T H:

 

WHEREAS, Company desires to engage the services of Bauersfeld and Bauersfeld
desires to provide the services to Company as an employee in connection with
Company’s business and as its Chief Technology Officer; and

 

WHEREAS, both parties desire to clarify and specify the rights and obligations
which each have with respect to the other in connection with Bauersfeld’s
services.

 

NOW, THEREFORE, in consideration of the agreements and covenants herein set
forth, the parties hereby agree as follows:

 

1. Employment

 

Bauersfeld hereby agrees to be employed by Company as its Chief Technology
Officer.

 

2. Duties and Responsibilities of Bauersfeld

 

Bauersfeld’s duties and responsibilities shall be as directed by the Company’s
Chief Executive Officer or one of its Co-Chief Executive Officers (to be
determined by the Company’s Board of Directors), subject to the direction of the
Company’s Board of Directors. Duties and responsibilities shall be performed
within a fifty-mile radius of the NYC area.

 

3. Exclusivity of Service

 

The Company agrees that Bauersfeld shall be a full-time employee of the Company.
Bauersfeld may pursue other outside business interests that are not related to
the same business as the Company, as long as it does not interfere with the
everyday responsibilities of the Company.



1

 

 

 

4. Compensation; Bonus

 

(a)In consideration for Bauersfeld’s services to be performed under this
Agreement and as compensation therefor, Company shall pay to Bauersfeld,
commencing as of the date set forth above, in addition to all other benefits
provided for in this Agreement, a salary at the rate of Twenty-Five Thousand
($25,000) Dollars per month, (the “Bauersfeld Salary”). All payments of
Bauersfeld Salary shall be payable in accordance with Company’s policies.

(b)Upon execution of this Agreement, Bauersfeld shall receive the grant of
10-year non-statutory options to purchase 1,000,000 shares of Common Stock under
the Company’s 2009 Stock Option Plan, with 125,000 shares vesting on the date
hereof, 125,000 vesting four months from the date hereof, 125,000 vesting eight
months from the date hereof, 125,000 vesting one year from the date hereof, and
an additional 62,500 shares vesting at the end each quarter of calendar year
2016 and 2107. The exercise price of said options shall be $.50 per share.



(c)For calendar 2015, Bauersfeld shall be entitled to a bonus of $125,000 upon
the revenues of Mobiquity Networks reaching a minimum of $6 million, increasing
to $250,000 at such time as Mobiquity Networks’ revenues achieve a minimum of
$12 million, it being understood that any revenues which do not have a minimum
30% margin shall not count toward the aforementioned $6 million or $12 million
benchmarks. The aforementioned bonus(es) once earned will be paid in quarterly
amounts.

(d)

The parties agree that the options described in paragraph 4(b) shall be in
addition to the non-statutory options to purchase 500,000 shares granted to
Bauersfeld on June 11, 2013, 100,000 shares granted to Bauersfeld on March 3,
2014 and 2,000,000 shares granted to Bauersfeld on July 15, 2014. It is also
agreed the vesting period of all options owned by Bauersfeld will be accelerated
upon a change in control of the Company or sale of substantially all of the
assets of the Company.

(e)In accordance with the rules and procedures established by the Company for
this purpose, all Stock Options granted hereunder may be exercised through a
cashless exercise procedure approved by the Company.

 

5. Reimbursements and Indemnification

 

Bauersfeld shall be entitled to the following during and in respect of the term
of this Agreement:

 

(a) Bauersfeld shall each be entitled to reimbursement, at the discretion of the
Company’s Chief Executive Officers, for all reasonable travel, reasonable
entertainment and other reasonable expenses incurred in connection with
Company’s business, provided that such expenses are approved in advance in
writing by an executive officer of the Company and such expenses adequately
documented and vouchered in accordance with Company’s policies.

 



2

 

 

(b) The Company shall provide to Bauersfeld to the full extent provided for
under the laws of the Company’s state of incorporation and the Company’s
Certificate of Incorporation and Bylaws, indemnification for any claim or
lawsuit which may be asserted against Bauersfeld when acting in such capacity
for the Company and/or any subsidiary or affiliated business. The Company shall
use reasonable best efforts to include Bauersfeld as an insured under all
applicable directors’ and officers’ liability insurance policies maintained by
the Company, and any other subsidiary or affiliated business.

 

(c) Bauersfeld shall also be entitled to participation in the Company’s health
insurance (subject to a waiting period as per employee handbook) for him and his
family, two weeks paid vacation. The employee shall be entitled to receive a
termination benefit for six months from the effective termination date, which
shall include salary, applicable bonus, healthcare benefits and continued stock
option vesting through this severance period. After the termination benefit,
Bauersfeld will have the option to continue participating in healthcare plan at
his expense.

 

6. Term of Employment

 

Bauersfeld shall be considered an employee at will, provided that either party
shall give the other party at three months written notice of termination, unless
terminated for cause.

 

7. Non-Competition; Non-Solicitation

 

(a) Bauersfeld hereby agrees and covenants that during the Term hereof that he
will not directly or indirectly engage in or become interested (whether as an
owner, principal, agent, stockholder, member, partner, trustee, venturer, lender
or other investor, director, officer, employee, consultant or through the agency
of any corporation, limited liability company, partnership, association or agent
or otherwise) in any business enterprise which is engaged in the current
business of the Company during the Term; provided, however, that ownership of
not more than 15% of the outstanding securities of any class of any entity that
are listed on a national securities exchange or traded in the over-the-counter
market shall not be considered a breach of this Section 7.

 

(b) Bauersfeld agrees and covenants that during the Term of this Agreement and a
period of one year thereafter, he will not (without first obtaining the written
permission of Company) directly or indirectly recruit for employment, or induce
or seek to cause such person to terminate his or her employment with Company,
any person who then is an employee of Company or who was an employee of Company
during the preceding twelve (12) months.

 

8. Termination

 

Termination by the Company with Cause. The following shall be considered acts of
cause to Bauersfeld. “Cause” is hereby defined as event (i) of Bauersfeld’s
commission of an act involving fraud, embezzlement, or theft against the
property or personnel of Company, (ii) Bauersfeld shall be convicted of, or
plead nolo contendere to a felony or engages in other criminal conduct that
could reasonably be expected to have a material adverse affect on the business,
assets, properties, prospects, results of operations or financial condition of
Company, or (iii) Bauersfeld’s failure to comply with the directions of the
Company’s board of directors and/or executive officers. Termination for cause
shall also include failure to adhere to policies and Code of Conduct established
by the Board of Directors.

 



3

 

 

9. Violation of Other Agreements and Authority

 

Bauersfeld represents and warrants to Company that he is legally able to enter
into this Agreement; that he is not prohibited by the terms of any agreement,
understanding or policy from entering into this Agreement; that the terms hereof
will not and do not violate or contravene the terms of any agreement,
understanding or policy to which Bauersfeld is or may be a party, or by which
Bauersfeld may be bound; that Bauersfeld is under no physical or mental
disability that would materially interfere with the performance of his duties
under this Agreement. Bauersfeld agrees that, as it is a material inducement to
Company that Bauersfeld make the foregoing representations and warranties and
that they be true in all material respects.

 

10. Company Authority Relative to this Agreement

 

The Company has the requisite corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated by this
Agreement. The Board of Directors of the Company has duly authorized the
execution and delivery of this Agreement by the Company and the consummation by
the Company of the transactions contemplated on its part by this Agreement, and
no other corporate proceedings on the part of the Company are necessary to
authorize this Agreement or for the Company to consummate the transactions
contemplated by it. The Company has duly validly executed and delivered this
Agreement and it is a valid and binding Agreement of the Company, enforceable
against the Company in accordance with its terms, subject to bankruptcy or
insolvency laws affecting creditors’ rights generally and to general principles
of equity.

 

11. Notices

 

Any and all notices, demands or requests required or permitted to be given under
this Agreement shall be given in writing and sent via email to the email address
provided for Mr. Bauersfeld below and, on behalf of the Company, to the email
address of Dean Julia as set forth below. All notices will request a
confirmation of receipt or reply.

 

12. Waivers

 

No waiver by any party of any default with respect to any provision, condition
or requirement hereof shall be deemed to be a waiver of any other provision,
condition or requirement hereof; nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such right
accruing to it thereafter.

 



4

 

 

13. Entire Agreement

 

This Agreement sets forth the entire and only agreement or understanding between
the parties relating to the subject matter hereof and supersedes and cancels all
previous agreements, negotiations, letters of intent, correspondence,
commitments and representations in respect thereof among them, and no party
shall be bound by any conditions, definitions, warranties or representations
with respect to the subject matter of this Agreement except as provided in this
Agreement.

 

14. Inurement; Assignment

 

The rights and obligations of Company under this Agreement shall inure to the
benefit of and shall be binding upon any successor of Company or to the business
of Company, subject to the provisions hereof. Neither this Agreement nor any
rights or obligations of Bauersfeld hereunder shall be transferable or
assignable by Bauersfeld.

 

15. Amendment

 

This Agreement may not be amended in any respect except by an instrument in
writing signed by the parties hereto.

 

16. Headings

 

The headings in this Agreement are solely for convenience of reference and shall
be given no effect in the construction or interpretation of this Agreement.

 

17. Counterparts

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument.

 

18. Governing Law

 

This Agreement shall be governed by, construed and enforced in accordance with
the internal laws of the State of New York, without giving reference to
principles of conflict of laws. Each of the parties hereto irrevocably consents
to the venue and exclusive jurisdiction of the federal and state courts located
in the State of New York, County of Nassau. The parties hereby knowingly,
irrevocably, voluntarily and intentionally waive any right they may have to a
trial by jury in respect of any action, proceeding or counterclaim based on this
employment Agreement or the transactions contemplated in it, or any course of
conduct, course of dealing, statements (whether verbal or written) or actions of
any party to it.

 



5

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  MOBIQUITY TECHNOLOGIES, INC.           By:  /s/ Dean
Julia                                              Dean Julia, Co-CEO   Email:
djulia@mobiquitynetworks.com               /s/ Paul
Bauersfeld                                        Paul Bauersfeld   Email:   

 

 

 

 

 

 



6

